Citation Nr: 1740911	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-50 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cold injury to the bilateral legs and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to October 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction is retained by the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge during an August 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, it is as likely as not that the Veteran has neuropathy of the feet etiologically related to his period of active service.  

2.  Radiculopathy of the right lower extremity did not have its onset in service or for many years thereafter; and, the preponderance of the evidence fails to establish that it is related to his active service, to include cold weather exposure.




	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury to the bilateral feet, to include neuropathy of the feet, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for cold injury to the bilateral legs have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For certain chronic diseases, including organic disease of the nervous system such as neuropathy, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a). 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

The Veteran's post-service treatment records note treatment for neuropathy of the feet.  The records also reflect a diagnosis of radiculopathy of the right lower extremity.  Accordingly, the requirements for Shedden element (1) have been met.

The Veteran asserts that his numbness, tingling, and pain of the bilateral legs and feet are related to exposure to the cold in Antarctica during service.  The Veteran's service treatment records are absent of complaints or treatment for neuropathy of the legs and feet or symptoms related thereto.  Indeed, his October 1957 separation examination indicated that his feet and lower extremities were normal.  However, the service records indicate that he was stationed aboard the U.S.S. Wyandot during a time when that ship was partaking in Operation Deep Freeze, which involved being moored in Antarctica.  Accordingly, the Board concedes that the Veteran was exposed to the cold during his service sufficient to satisfy the requirements of Shedden element (2).

The Veteran submitted a May 2016 opinion from his podiatrist, N.H., D.P.M. stating that he treats the Veteran for peripheral neuropathy.  He noted that the  Veteran indicated that he was exposed to the cold during military service but not treated at that time.  The Veteran also reported that he did not have numbness in his feet prior to his military service, but noted the symptom directly after his discharge.  N.H. opined that it is likely that the Veteran's peripheral neuropathy and nerve symptoms were attributed to his military service.  


During the August 2016 VA examination, the examiner took a history from the Veteran, reviewed the claims file, and examined the Veteran.  The Veteran indicated that he was stationed in Antarctica during service and was on a mission that required him to work outside on the ice for 40 days in a row.  He stated that at that time, he had an onset of bilateral foot numbness.  Although he went to sick bay, he was told there was nothing wrong with him.  He reported constant numbness and tingling and episodic pain in the feet since then.  The examiner stated that the Veteran was currently diagnosed with diabetic neuropathy and right leg radiculopathy related to a disk herniation in his lumbar spine.  The Veteran's post-service treatment records show that he has been diabetic for over 30 years.  The examiner noted that the Veteran's service treatment records do not contain any documentation of cold injuries to his bilateral feet or any diagnosis of neuropathy.   Additionally, his 1957 separation examination was normal.  The examiner indicated that he could not state that the current bilateral foot neuropathy was related to military service based on the available medical records.  However, if the Veteran's self-reported history is to be taken as fact, the examiner opined that it is at least as likely as not that the bilateral foot neuropathy is related to his military service.

During the August 2017 videoconference hearing, the Veteran reported that he was stationed in Antarctica for 4 to 5 months working on Operation Deep Freeze II.  He stated that he was provided with standard issue work fatigues, gloves, a hat, and a coat, but that they were not insulated.  During service, the Veteran stated that he went to sick bay to report that his feet hurt and were numb.  He indicated that the corpsman sent him away and he took a hot shower.  He also noted that his feet were turning black and blue and then cleared up but he continued to have a numbing and tingling sensation.  The Veteran said that when he got out of the service, he began noticing that when the temperature would drop, he would get the numbing and tingling in his feet and legs.  He indicated that he first sought treatment for his feet in 2014 or 2015 and explained that he did not have time to go get treated prior to this time without missing work and he had to maintain his employment to support his family.  The Veteran noted that he would make do by limping around.       

Based on the above, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has a cold injury related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  The Veteran is competent to report his exposure to the cold during active service.  Further, he is considered a credible historian.  While the VA examiner indicated that the Veteran has diabetic neuropathy, he also indicated that, if the Veteran's reported history is true, it is as likely as not that the Veteran's bilateral foot neuropathy is related to his active service.  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a cold injury to the bilateral feet, to include neuropathy, is warranted.

However, service connection is not warranted for a neurological disability of the right lower extremity (i.e., right leg).  There is no evidence of any neurological disorder of the right lower extremity in service or for many years thereafter.  Further, while the Veteran states that he experienced numbness of the leg following discharge, the VA examiner determined that the Veteran's diagnosed radiculopathy of the right lower extremity was due a disk herniation in his lumbar spine.  The examiner clearly distinguished the existence of the presence of radiculopathy of the right lower extremity versus the peripheral neuropathy of the feet.  Rationale was provided.  There is no competent medical evidence to the contrary.  [The Board notes that a present disability of the left lower extremity other than neuropathy of the left foot has not been identified by the evidence of record or by the Veteran.]

Consideration has also been given to the Veteran's personal assertion that he has neurological disorder of the right leg that is related to his active service, to include a cold weather injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 


The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  The VA examiner distinguished the presence of peripheral neuropathy of the feet versus radiculopathy of the right lower extremity and unambiguously related the latter to a herniated disc.



ORDER

Service connection for cold injury to the bilateral feet, to include neuropathy of the feet, is granted.

Service connection for radiculopathy of the right lower extremity is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


